[Cite as Plaugher v. Oniala, 2011-Ohio-1207.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



MONICA J. PLAUGHER, et al.                         JUDGES:
                                                   Hon. Sheila G. Farmer, P. J.
        Plaintiffs-Appellees                       Hon. John W. Wise, J.
                                                   Hon. Julie A. Edwards, J.
-vs-

JACOB O. ONIALA, et al.

        Defendants                                 Case No. 2010 CA 00204

And

ETHAN DAVID KNOWLES,

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Civil Appeal from the Court of Common
                                                Pleas, Case No. 2009 CV 01992


JUDGMENT:                                       Affirmed


DATE OF JUDGMENT ENTRY:                         March 14, 2011


APPEARANCES:

For Plaintiffs-Appellees                        For Defendant-Appellant

VIVIANNE WHALEN                                 DONALD P. WILEY
MICHAEL D. DEMCHAK                              BAKER, DUBLIKAR, BECK,
Suite 206 Belden Village Tower                  WILEY & MATHEWS
4450 Belden Village Street, NW                  400 South Main Street
Canton, Ohio 44718                              North Canton, Ohio 44720
Stark County, Case No. 2010 CA 00204                                                  2

Wise, J.

        {¶1}   Appellant Ethan David Knowles appeals from the August 2, 2010,

Judgment Entry entered in the Stark County Court of Common Pleas denying

Appellant’s motion to bifurcate the punitive damages claim from the liability and

compensatory damages claims.

        {¶2}   Appellees are Monica J. Plaugher and Gary J. Plaugher.

                       STATEMENT OF THE FACTS AND CASE

        {¶3}   On December 10. 2007, Plaintiff-Appellee Monica J. Plaugher was

involved in a motor vehicle accident with Defendant-Appellant Ethan Knowles.

Knowles vehicle struck Plaugher’s vehicle broadside at the intersection of Cleveland

Avenue and Mt. Pleasant.       Witnesses to the accident stated that it appeared that

Knowles accelerated through the red light without even looking in the direction of the

traffic light, and that he and his teenage passengers were engaged in horseplay.

        {¶4}   Plaugher brought a personal injury action against Knowles. In addition to

seeking compensation for personal injuries caused by the motor vehicle accident, the

complaint also alleges that Knowles engaged in such conduct so as to qualify for an

award of punitive damages.1

        {¶5}   This matter was scheduled for trial to begin during the week of August 2,

2010.




1
  Appellee’s Complaint also included personal injury claims against Jacob Oniala
resulting from a separate automobile collision. No punitive damages claims were
asserted against Oniala. Both injury claims were scheduled to be tried together.
Stark County, Case No. 2010 CA 00204                                                    3


       {¶6}   On July 26, 2010, Appellant Knowles filed a motion to bifurcate the

punitive damages claim from the claims for compensatory damages. Appellees filed a

memorandum in opposition on the same day.

       {¶7}   By Judgment Entry filed August 2, 2010, the trial court denied Appellant

Knowles’ motion to bifurcate.

       {¶8}   It is from this decision that Appellant now appeals, raising the following

assignment of error for review:

                                ASSIGNMENT OF ERROR

       {¶9}   “I. DOES R.C. §2315.21(B) (AS AMENDED BY SB 80 – EFFECTIVE

APRIL 7, 2005) SUBSTANTIVELY CONFLICT WITH CIVIL RULE 42(B) SO AS TO

VIOLATE ARTICLE IV, §5(B) OF THE OHIO CONSTITUTION?”

                                              I.

       {¶10} In Appellant’s sole assignment of error, Appellant contends that the trial

court erred in denying his motion to bifurcate. We disagree.

       {¶11} Appellant herein relies on a Tenth District case, Hanners v. Ho Wah

Genting Wire & Cable, Franklin App. No. 09AP-361, 2009-Ohio-6481, for the

proposition that the trial court’s refusal to apply R.C. §2315.21(B) because of a conflict

with a civil rule amounts to a declaration of unconstitutionality.

       {¶12} This Court recently reviewed this exact issue in Myers v. Brown, Stark

App.No. 2010-CA-00238, 2011-Ohio-_____, wherein we found that R.C. §2315.21 (B)

insofar as it mandates bifurcation, is unconstitutional because it violates Section 5 (B)

Article IV of the Ohio Constitution.

       {¶13} In reaching this decision, this Court found:
Stark County, Case No. 2010 CA 00204                                                   4


       {¶14} “R.C. 2315.21 (B) makes bifurcation of a tort action mandatory if there are

claims for both compensatory and punitive and exemplary damages and if any party

requests it. By contrast, Civ.R. 42 (B) provides a court may order a separate trial of a

claim, cross-claim, counterclaim or third-party claim or of any separate issue or of any

number of claims.      Thus, the Rule expressly vests the trial court with discretion in

deciding whether bifurcation is necessary. The Rule contains no exception for tort

actions. The statute and Rule are clearly in conflict.

       {¶15} “The Ohio Constitution, Section 5 (B), Article IV gives the Ohio Supreme

Court exclusive authority to prescribe rules governing the practice and procedure in all

courts of the state.     The Constitution provides where a law conflicts with a rule

promulgated by the Supreme Court, the law has no force or effect.           This section

articulates one of the basic concepts of United States jurisprudence, the separation of

powers of the judicial and legislative branches. State ex rel. Loyd v. Lovelady, 108 Ohio

St. 3d 86, 2006-Ohio-161, 840 N.E. 2d 1062.

       {¶16} “If there is a conflict between the Rule and the statute, the court’s Rules

prevail on procedural matters, but the legislature’s statutes prevail on substantive

matters. State ex rel. Sapp v. Franklin County Court of Appeals, 118 Ohio St. 3d 368,

2008-Ohio-2637, 889 N.E. 2d 500. Substantive laws or rules relate to rights and duties

giving rise to a cause of action, while procedural rules concern the “machinery” for

carrying on the suit. Norfolk Southern Railroad Company v. Bogle, 115 Ohio St. 3d 455,

2007-Ohio-5248, 875 N.E. 2d 919, citing Jones v. Erie Railroad Company (1922), 106

Ohio St. 408, 140 N.E. 366.
Stark County, Case No. 2010 CA 00204                                                       5

         {¶17} “The Hanners court found R.C. 2315.21 (B) is a substantive law because

even though it mandates particular procedures for tort actions, the legislative intent was

to create and define a defendant’s right to insure the jury does not inappropriately

consider the defendant’s misconduct when determining questions of liability or

compensatory damages. Hanners, supra, at paragraph 28.

         {¶18} “By contrast, the Havel2 court found the statute is procedural, because it

“plainly and unambiguously regulates the procedure at trial for determining

compensatory and punitive damages in a tort action” Havel at paragraph 29. We agree.

         {¶19} “We find R.C.2315.21 (B) is not substantive, because it does not create or

define rights and duties giving rise to a cause of action. The statute gives defendants

no additional rights, but sets out the procedural rules whereby courts can better protect

the rights to a jury and to due process that the parties have always possessed.

         {¶20} “We find R.C. 2315.21 (B) clearly conflicts with the Supreme Court’s Rules

and the Rule controls.      We also conclude insofar as R.C. 2315.21 (B) mandates

bifurcation, it is unconstitutional, because it violates Section 5 (B) Article IV of the Ohio

Constitution.”




2
    Havel v. Villa St. Joseph, Cuyahoga App. No. 94677, 2010-Ohio-5251.
Stark County, Case No. 2010 CA 00204                                            6

       {¶21} Based on this Court’s decision in Myers, supra, we hereby affirm the

decision of the trial court.

       {¶22} Appellant's sole assignment of error is overruled.

       {¶23} For the foregoing reasons, the judgment of the Court of Common Pleas,

Stark County, Ohio, is affirmed.



By: Wise, J.

Farmer, J. and

Edwards, J. concur

                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                  JUDGES
JWW/d 0228
Stark County, Case No. 2010 CA 00204                                         7


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




MONICA J. PLAUGHER, et al.                :
                                          :
       Plaintiffs-Appellees               :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
JACOB O. ONIALA, et al.                   :
                                          :
       Defendants                         :
                                          :
and                                       :
                                          :
ETHAN DAVID KNOWLES                       :
                                          :
       Defendant-Appellant                :         Case No. 2010 CA 00204




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Stark County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                          ___________________________________


                                          ___________________________________


                                          ___________________________________

                                                             JUDGES